20-1456
     Liu v. Garland
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A200 676 335

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of July, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _________________________________________
12
13   QINGYAN LIU,
14            Petitioner,
15
16                    v.                                         20-1456
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _________________________________________
22
23   FOR PETITIONER:                  Zhiyuan Qian, Esq., New York, NY
24
25   FOR RESPONDENT:                  Brian M. Boynton, Acting
26                                    Assistant Attorney General;
27                                    Anthony C. Payne, Assistant
28                                    Director; Liza S. Murcia,
 1                                     Attorney, Office of Immigration
 2                                     Litigation, United States
 3                                     Department of Justice, Washington,
 4                                     DC
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Qingyan Liu, a native and citizen of the

11   People’s Republic of China, seeks review of an April 23, 2020

12   decision of the BIA affirming a July 26, 2018 decision of an

13   Immigration Judge (“IJ”) ordering removal following reopening

14   and termination of asylum on account of fraud.             In re Qingyan

15   Liu, No. A200 676 335 (B.I.A. Apr. 23, 2020), aff’g No. A200

16   676 335 (Immig. Ct. N.Y. City July 26, 2018).              We assume the

17   parties’ familiarity with the underlying facts and procedural

18   history.

19       As the Government argues, Liu failed to exhaust before

20   the BIA her challenges to the IJ’s underlying decision to

21   reopen her removal proceedings and terminate a prior grant of

22   asylum.      In    addition   to    the   statutory    requirement    that

23   petitioners       exhaust   the    categories   of    relief   they   seek,

24   8 U.S.C. § 1252(d)(1), petitioners must also raise to the BIA

25   the specific issues they later raise in this Court, see Foster
                                           2
 1   v.   INS,   376   F.3d   75,    78   (2d   Cir.    2004).    While    not

 2   jurisdictional, Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d

 3   104,    119-20    (2d    Cir.   2007),     this     judicially     imposed

 4   exhaustion requirement is mandatory.              “To preserve an issue

 5   for judicial review, the petitioner must first raise it with

 6   specificity before the BIA.”         Steevenez v. Gonzales, 476 F.3d

 7   114, 117 (2d Cir. 2007).        “[G]eneralized protestations . . .

 8   lack the specificity required for preservation.”             Id.

 9          Liu challenges the reopening of her removal proceedings

10   and termination of asylum based on fraud, arguing that the

11   preparer of her asylum application had not been convicted of

12   immigration fraud (as some paralegals at his firm had been),

13   the Government had not produced the fraudulent applications

14   that contained strikingly similar language to hers, those

15   similarities were not properly analyzed, and an immigration

16   officer’s affidavit was entitled to limited weight given that

17   she did not testify.      But Liu made only a conclusory assertion

18   of error in her notice of appeal to the BIA and did not file

19   a brief.    Because she raised none of these specific issues

20   on appeal to the BIA, and because the BIA did not address

21   them in its decision, they are not exhausted.                See Ruiz-

22   Martinez v. Mukasey, 516 F.3d 102, 112 n.7 (2d Cir. 2008);

                                          3
 1   Steevenez,   476   F.3d   at   117.   Accordingly,    we   deny   her

 2   petition for review for failure to exhaust.          See Steevenez,

 3   476 F.3d at 118.

 4       We deny Liu’s motion to supplement the record because

 5   she did not submit her affidavit to the agency, and we “decide

 6   the petition only on the administrative record on which the

 7   order of removal is based.”      8 U.S.C. § 1252(b)(4)(A).

 8       For the foregoing reasons, the petition for review and

 9   motion to supplement the record are DENIED.

10                                   FOR THE COURT:
11                                   Catherine O’Hagan Wolfe,
12                                   Clerk of Court
13




                                       4